Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered July 19, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant explicitly declined to join in his codefendant’s motion for a severance of his and his codefendant’s trials pursuant to CPL 200.40. Therefore, he has failed to preserve any issue of law with respect thereto for appellate review (CPL 470.05 [2]); in any event, the defendant’s and his codefendant’s statements were interlocking and, therefore, it was not an abuse of discretion to deny the codefendant’s motion for a severance (see, People v Cruz, 66 NY2d 61, 69; CPL 200.40 [1] [c]). The defendant’s remaining contentions are without merit. Bracken, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.